Opinion by
Me. Justice Stewart,
Admittedly the defendant and those under whom he claimed had been in undisturbed occupancy of at least a portion of the land in dispute, for a period of fifty years before the bringing of this ejectment. An important question in the case was, under what claim did the first of these occupants enter? Was it under a claim of ownership, or a claim of permission from the actual owners? If the former, it was the beginning of an adverse possession which if continued uninterruptedly for the statutory period would ripen into a good title; if the latter, the statute of limitations would begin to run only from the time when by some unequivocal act there was a *21severance of privity in title between owner and occupier. Evidence wasi adduced on behalf of defendant to the effect that about the time Joseph Starner, Sr., and his wife Polly — predecessors of the defendant in title — entered into possession, William E. Dodge, the owner of a much larger tract of which the land in dispute was a part, declared that he had given the latter to the wife, Polly Starner, and that the land was hers. The learned trial judge very properly held that this evidence was insufficient to establish a valid parol gift of the land. Nevertheless it had, if believed, a twofold significance. Considering the time and circumstances under which it was made, if made, it afforded sufficient basis for an inference that the original entry was under the gift, however insufficient in law the gift was; or, a finding that the continued occupancy thereafter was in itself an unqualified assertion of a right to the land hostile and adverse to the holder of the legal title. If the holder of the legal title had given Polly Starner to understand that the land was hers by gift, even though she had originally entered simply by permission, from that time forward her holding would necessarily be, not in subordination to the title of the legal owner, but by virtue of a claim of superior right acquired from such owner, and the equivalent of an actual ouster. So, as the case was submitted to the jury, assuming that the declaration by the legal owner of gift to Polly Starner were proven to the satisfaction of the jury, a finding that the original entry was hostile would have been warranted by the evidence; and so too a finding that the continued occupancy after such declaration of gift was a distinct severance of privity as to title. We think it evident from the instructions of the court that it was the latter view that prevailed. That is, however, of no consequence, since either would have been sufficient. Assuming that it was the latter, then, with the assertion by the holder of the legal title that he had made a gift of the land to the occupant, began an adverse possession by the occupant; we say adverse be*22cause thereafter the holder of the legal title would have had no reason to suppose that the land was being held for him. The evidence shows that down to the date of her death in 1909, Polly Starner continued to occupy and use the land in just the same way as she was occupying and using it when the declaration was made by the owner of the legal title that he had given it to her. With an adverse holding begun when the ineffectual gift was made, presumptively the continued holding without interruption thereafter was adverse. This presumption would yield, of course, to evidence of acts or admission on the part of the occupant showing that the adverse holding had been interrupted or abandoned, but this would be a question of fact for the jury. We find nothing in the evidence to indicate that at Polly Starner’s death the situation with respect to title had changed in the slightest. Clearly the question of title by adverse possession was for the jury, and the assignments of error relating to its submission are overruled.
As to the extent of the premises claimed by the defendant, the jury were very carefully instructed as to the nature and character of occupancy which availed to constitute ah adverse holding. We not only find no exception to the law as stated by the court on this branch of the case, but, independent of this, we find nothing open to exception. The instructions were in entire accord with the law as repeated in very many of our cases. It was for the jury under the evidence in the case to fix the boundaries within which the defendant and his predecessors had occupied, used, enjoyed and improved the land for the statutory period. This they did.
We discover no error in this record. The assignments are overruled* and the judgment is accordingly affirmed.